Title: To George Washington from William Livingston, 13 January 1780
From: Livingston, William
To: Washington, George


          
            Dear Sir
            Morris Town 13 Janry 1780
          
          I take the Liberty to acquaint your Excellency that having the most solid Reasons to believe that it would be imprudent for me to reside at present, at Persippeney, I have fix’d my Quarters

(after having visited my Family) at Mr Parsons, at Collo. Wards’ Quarters, about two miles from your Excellency’s. What induces me to inform your Excellency of this particular is, that in case you should have occasion to direct any Dispatches to me, you may know where they will find him who is with the sincerest Attachment Dear Sir your Excellencys most humble & most obedient servant
          
            Wil: Livingston
          
        